Exhibit 10.23
TOMMY PIPES
RESTATED EMPLOYMENT AGREEMENT
     KEY ENERGY SHARED SERVICES, L.L.C. (the “Company”), a Delaware limited
liability company with its principal offices at 1301 McKinney Street,
Suite 1800, Houston, Texas 77010, and TOMMY PIPES enter into this Restated
Employment Agreement (this “Agreement”) effective August 1, 2007 (the
“Commencement Date”) in order to outline the terms and conditions of Executive’s
employment relationship with the Company. Any prior written or oral agreements,
including that certain Employment Agreement dated January 1, 2004 are superseded
by this Agreement, unless specifically stated herein, and Executive and the
Company hereby agree as follows:
     1. Employment; Term. The Company agrees to employ Executive, and Executive
accepts employment with the Company from the Commencement Date and continuing
through the Employment Period (as defined below) of this Agreement. Executive
agrees to devote his full time and best efforts to serve as Vice President, of
Business Development for Key Energy Services, Inc. (“Key Energy”), having those
duties and title specified from time to time by the Chief Executive Officer,
Senior Officers or the Board of Directors (the “Board”) of Key Energy.
Executive’s duties will include, but not be limited to, responsibility for the
oversight and management of Key Energy’s Business Development programs.
Executive’s employment will continue until the close of business on August 1,
2009, (the “Initial Term”) unless earlier terminated in accordance with this
Agreement, and subject to automatic one-year extension periods unless either
Executive or the Company gives written notice to the other, no later than thirty
(30) days prior to the relevant August 1 that such automatic extension shall not
occur (“Notice”). This Initial Term, together with any extensions, until
termination of this Agreement is referred to herein as the “Employment Period.”
Executive will, if elected, serve as an officer and/or director of the Company,
its parent, subsidiaries or affiliates (collectively, the “Key Companies”) and
perform all duties incident to such offices.
     2. Salary; Bonus; Expenses. During the Employment Period, the Company will
pay a salary to Executive at the annual rate of not less than Two Hundred Forty
Thousand Dollars ($240,000.00) per year (the “Base Salary”), payable in
substantially equal installments in accordance with the Company’s existing
payroll practices, but no less frequently than monthly. Senior management of the
Company will review his compensation from time to time as it deems appropriate
and may, in its sole discretion, increase the Base Salary if it deems such an
increase advisable. In addition, for each fiscal year of the Company, Executive
shall be eligible to participate in incentive plans in effect from time to time
for the Key Companies’ executives, key employees and other persons involved in
the business of the Company and its affiliates and in the Key Company’s
stock-based incentive plans outstanding from time to time. Under the Company’s
annual incentive bonus plan, Executive shall be eligible to earn a discretionary
cash bonus, in an amount up to 100% of his Base Salary, the amount of such bonus
to be determined by the senior management of the Company or the Board (or a
committee thereof) in their sole discretion, based upon the level of achievement
of certain goals mutually established by Executive and the senior management of
the Company (subject to Board approval). Such bonus shall be paid to Executive
no later than the March 15 of the year following the year to which it applies,
as a “short-term deferral” under Treas. Reg. 1.409A-1(b)(4). Executive’s
principal place





--------------------------------------------------------------------------------



 



of employment shall be Houston, Texas; however, Executive shall be required to
travel as necessary for his employment duties assigned. Executive will be
reimbursed by the Company for reasonable travel, lodging, meals and other
expenses incurred by Executive in connection with performing his services
hereunder in accordance with the Key Companies’ policies from time to time in
effect.
     3. Vacations; Benefits. Executive will be entitled during the Employment
Period to (i) not less than 20 vacation days per calendar year (prorated for any
partial year of service), with no carryover to subsequent years, and
(ii) participation in such other fringe benefits, including, without limitation,
personal time off, group medical and dental, life, accident and disability
insurance, retirement plans and supplemental and excess retirement benefits as
the Company may provide from time to time for its employees generally.
     4. Termination and Severance. Executive’s employment may be terminated by
the Company for Cause, other than for Cause, due to his death or Disability, or
upon Notice, or it may be terminated by Executive for any reason at any time.
Executive agrees that he has fully negotiated this section of his Agreement with
the Company to provide for sufficient severance pay, as appropriate, upon
termination. Executive agrees that the terms of this agreement are exclusive and
that he will not seek additional or further benefits upon termination.

  (a)   Termination for Cause, or by Executive without Good Reason. In the event
Executive’s employment hereunder is terminated (i) by the Company for Cause or
(ii) by Executive for any reason other than Good Reason following a Change in
Control, as described below, the Company shall have no further obligations to
Executive except that accrued but unpaid salary through Executive’s termination
date and any expense reimbursements owed Executive through the date of
termination. As used in this Agreement, the term “Cause” shall mean (i) the
willful and continued failure by Executive to substantially perform Executive’s
duties hereunder (other than any such willful or continued failure resulting
from Executive’s incapacity due to physical or mental illness or physical
injury), (ii) repeated substandard work performance or repeated unreliability
that has not been cured to the Company’s satisfaction after notice of the same
as has been provided to Executive; (iii) serious workplace misconduct,
(iv) Executive’s engagement in misconduct that Executive knows or should know is
injurious to any of the Key Companies, monetarily or otherwise, including
injurious to the reputation of such Company (v) Executive’s conviction of a
felony by a court of competent jurisdiction, (vi) fraud or other material
dishonesty against any of the Key Companies, (vii) the breach of any of the
provisions hereof, or (viii) the violation by Executive of any of the Key
Companies’ policies, rules or regulations from time to time in effect, including
without limitation, the Code of Business Conduct, securities trading policy or
anti-trust policy.     (b)   Involuntary Termination Because of Death or
Disability, and Involuntary Termination other than for Cause. In the event
Executive’s employment hereunder is involuntarily terminated (i) by Executive’s
death or (ii) by the Company other than for Cause (including because of
Disability (defined below))

2



--------------------------------------------------------------------------------



 



or (ii) as a result of the Company’s providing Notice to Executive that
automatic extension of the Employment Period shall not occur, if the Executive
is ready and willing to continue employment with the Company, Executive will be
entitled to a lump sum payment equal to two times Executive’s annual base salary
less applicable deductions and withholdings, on the 30th day following
Executive’s termination. In the event Executive’s employment is terminated by
the Company as a result of Executive’s Disability, then the severance
compensation referred to above shall be reduced by the amount of any disability
insurance proceeds actually paid to Executive or for Executive’s benefit during
the said time period. As used in this Agreement, the term “Disability” means
Executive’s inability, with or without reasonable accommodation, to perform
Executive’s obligations and duties hereunder by reason of physical or mental
illness or injury for a period of 120 days.

  (c)   Involuntary Termination following a Change of Control. If, within one
year following a Change of Control of Key Energy, as that term is defined in
Exhibit A, attached hereto, Executive’s employment is terminated involuntarily
(i) by the Company other than for Cause (including because of Executive’s
Disability as defined above) or (ii) automatically as a result of the Company’s
providing Notice to Executive that automatic extension of the Employment Period
shall not occur (if the Executive is ready and willing to continue employment
with the Company), or (iii) Executive resigns with Good Reason, as that term is
defined below, then in addition to any payment to which Executive may be
entitled under Section 4(b), Executive also will be entitled to continued
coverage for Executive and his dependents under the Company’s medical and dental
benefit plans for 12 months at a cost to Executive equal to the cost of such
coverage prior to his termination; provided, however, that such continued
coverage shall immediately end upon obtainment of new employment and coverage
under a similar welfare benefit plan (with the obligation to promptly report
such new coverage to the Company). The period of subsidized coverage shall be
applied against the period of continued coverage that would otherwise be
required to be provided under applicable law.         “Good Reason” shall mean
the occurrence of one or more of any of the following:

(i) A material diminution in the Executive’s base compensation, authority,
duties or responsibilities from those in effect immediately prior to the date a
Change in Control occurs;
(ii) A material diminution in the authority, duties or responsibilities of a
supervisor to whom the Executive reports (including a requirement that the
Executive report to another individual rather than to the Board of Directors of
Company) from those in effect immediately prior to the date a Change in Control
occurs;

3



--------------------------------------------------------------------------------



 



(iii) A material diminution in the budget over which the Executive retains
authority from that which he or she had authority over immediately prior to the
date a Change in Control occurs;
(iv) A material change in the geographic location at which the Executive must
perform services from the location at which the executive was required to
perform services immediately prior to the date a Change in Control occurs; or
(v) Any other action or inaction by the Company that constitutes a material
breach of this Agreement.

      Good Reason shall only be found to exist where (i) the Executive provided
notice to Company of the existence of one of the above conditions within 90 days
of the initial existence of such condition, (ii) the Company was provided
30 days from the date of the Executive’s notice to remedy that condition (the
“Cure Period”), and (iii) the condition was not remedied by the Company during
the Cure Period.     (d)   Special Rules Pertaining to Termination. For purposes
of this Agreement, Executive’s employment will not be considered to have
terminated unless, as a result of a termination, Executive has had a “separation
from service” (as that term is defined in Treas. Reg. § 1.409A-1(h)) with the
“Key Energy Controlled Group.” The term “Key Energy Controlled Group” means the
group of corporations and trades or businesses (whether or not incorporated)
composed of the Company and every entity or other person which together with the
Company constitutes a single “service recipient” (as that term is defined in
Treas. Reg. § 1.409A-1(g)) as the result of the application of Treas. Reg. §
1.409A-1(h)(3).

     5. Confidential Information. Executive agrees that during Executive’s
employment relationship with the Company, the Company has promised to provide,
has provided, and continues to provide its ever-changing trade secrets,
engineering data, proprietary data, intellectual property, customer data, or
other confidential information of the Key Companies (hereafter collectively
referred to as “Confidential Information”). The Company promises to provide
Executive with access to Confidential Information, in a greater quantity and/or
expanded nature than any such Confidential Information which may have already
been provided. In exchange for the Company’s promises listed above and all other
consideration provided pursuant to this Agreement, with regard to the Key
Companies’ Confidential Information, Executive agrees as follows:

  (a)   Non-disclosure Obligation. During the Term and forever thereafter,
Executive will not, without the express written consent of the Chief Executive
Officer, the President or the General Counsel of Key Energy, directly or
indirectly communicate or divulge to, or make available to, or use for
Executive’s own benefit or for the benefit of, any competitor or any other
person or entity, any Confidential Information, except to the extent that
disclosure is required (i) at the Company’s direction or (ii) by a court or
other governmental agency of competent jurisdiction.

4



--------------------------------------------------------------------------------



 



  (b)   Confidential Information Defined. Confidential Information includes, but
is not limited to, personnel information (including information relating to any
and all aspects of compensation of any and all employees of the Key Companies),
ideas, discoveries, designs, inventions, improvements, trade secrets,
engineering data, proprietary data, intellectual property, customer data,
technology, know-how, manufacturing processes, design specifications, writings
and other works of authorship, computer programs, financial information,
accounting information, organizational structure, Key Companies’ expenditures,
marketing plans, customer lists and data, business plans or methods and the
like, that relate in any manner to the actual or anticipated business of the Key
Companies, as well as any and all information regarding the Key Companies other
than information disclosed in public filings under the Securities Exchange Act
of 1934, as amended. Confidential Information shall not include information that
is publicly available, unless such information became publicly available by
reason of a breach of this Agreement by Executive.     (c)   Return of
Confidential Information. Executive agrees that all Confidential Information
received by Executive during Executive’s employment with the Company is, and
shall be, the property of the Company exclusively. Executive agrees to
immediately return to the Company (or, with the Company’s permission, destroy)
all of the material mentioned above, including memoranda or notes taken by
Executive and all tangible materials, including, without limitation,
correspondence, drawings, blueprints, letters, notebooks, reports, flow-charts,
computer programs and data proposals, at the request of the Company. No copies
will be made by Executive, or retained by Executive, of any such Confidential
Information, whether or not developed by Executive.

     6. Intellectual Property; Assignment of Work Product. Executive shall
assign and does hereby assign to the Company, the entire right, title and
interest (including, but not limited to, rights to prepare derivative works,
adaptations and modifications) for the entire world in and to all work
performed, writings, formulas, designs, models, drawings, recordings,
photographs, design inventions and other inventions whether or not patentable,
patents, copyrights, trade secrets, any other intellectual property rights,
products, technology, and other proprietary rights made, conceived or reduced to
practice or authorized by the Company, either solely or jointly with others
pursuant to or in connection with services rendered under this Agreement or with
use of information, materials or facilities of the Key Companies received or
used by Executive during the Term. Executive agrees to sign, execute and
acknowledge or cause to be signed, executed and acknowledged without cost, but
at the expense of the Company, any and all documents and to perform such acts as
may be necessary, useful or convenient for the purpose of securing to the
Company, or its nominees, patent, trademark or copyright protection throughout
the world upon all such writings, formulas, designs, models, drawings,
recordings, photographs, and inventions, whether or not patentable, patents,
copyrights, trade secrets, any other intellectual property rights, products,
technology, and other proprietary rights, title to which the Company may acquire
in accordance with the provisions of this clause. Executive shall not

5



--------------------------------------------------------------------------------



 



contest the validity of any invention, any copyright, any trademark, or any mask
work registration owned by or vesting in the Company or any of its affiliates
under this Agreement.

  7.   Limitation on Competition.     (a)   Current and Future Non-Compete
Promises. In exchange for the Company’s promises in Section 5 above, and all
other consideration provided pursuant to this Agreement, and in order to enforce
his agreement not to disclose Confidential Information, Executive agrees that he
will not, during the Employment Period, and for an additional period of
24 months if entitled to severance compensation, or twelve (12) months if not
entitled to receive severance compensation, (the “Non-Compete Period”) directly
or indirectly, without the prior written consent of the Company, participate or
engage in, whether as a director, officer, employee, advisor, lender,
consultant, stockholder, partner, joint venturer, owner or in any other
capacity, any business engaged in the business of furnishing oilfield services
(including, without limitation, fluid hauling and disposal services, trucking
services, frac tank rentals, fishing and rental tools, pressure pumping
services, contract drilling, workover, completion and well maintenance,
construction and field consulting) in any state or country in which Key
operates, including those states and countries, and those types of businesses,
in which Executive knew, at the time of his termination, that the Key Companies
had plans to engage (collectively, the “Market Area”); provided, however, that
Executive shall not be deemed to be participating or engaging in any such
business solely by virtue of Executive’s ownership of not more than five percent
of any class of stock or other securities which is publicly traded on a national
securities exchange or in a recognized over-the-counter market.     (b)  
Non-Solicitation of Business. Executive will not, during the Non-Compete Period,
directly or indirectly, without the prior written consent of the Company, call
on, service or solicit competing business from customers or prospective
customers of the Key Companies in the Market Area if, within the twelve
(12) months before Executive’s termination of employment, Executive has or made
contact with the customer, or had access to information and files about the
customer.     (c)   Non-Solicitation of Employees. Executive will not, during
the Non-Compete Period, directly or indirectly, without the prior written
consent of the Company, call on, solicit or induce any employee of the Key
Companies with whom Executive had contact, knowledge, or association in the
course of employment with the Company to terminate employment from his or her
employment, and will not assist any other person or entity in such activities.  
  (d)   Reasonableness. Executive acknowledges that he derives significant value
from the Company’s agreement to provide him with Confidential Information to
enable him to optimize the performance of his duties to the Company. Executive
further acknowledges that fulfillment of the obligations contained in this
Agreement,

6



--------------------------------------------------------------------------------



 



      including, but not limited to, Executive’s obligations to not disclose or
to use the Key Companies’ Confidential Information other than for the Key
Companies’ exclusive benefit and not to compete or solicit contained in
subsections (a) and (b) above, are necessary to protect the Key Companies’
Confidential Information and, consequently, to preserve the value and goodwill
of the Key Companies. Executive acknowledges the time, geographic and scope
limitations of the obligations are reasonable, especially in light of the Key
Companies’ desire to protect its Confidential Information, and that Executive
will not be precluded from gainful employment if Executive is obligated not to
compete with the Key Companies during the period and within the Market Area as
described above.     (e)   Prior Written Consent.  In the event that Executive
desires to pursue potential employment with an entity in the Market Area
following his actual or proposed termination of employment (whether as a
director, officer, employee, advisor, lender, consultant, stockholder, partner,
joint venturer, owner or in any other professional capacity), Executive may
request a written legal opinion concerning whether such opportunity is
consistent with, and not violative of, the Non-Compete Promises described in
this Section by writing to the General Counsel.  Executive may also request
waiver of such obligations.  Depending upon the circumstances, the Company may,
in its sole discretion, elect to waive its right to enforcement of such
obligations.  The General Counsel will promptly advise Executive in writing
whether the proposed employment would violate the Non-Compete Promises, and
whether the Company would entertain a waiver of its rights under this Section. 
    (f)   Injunctive Relief. Executive and the Company acknowledge and agree
that breach of any of the promises made by Executive in this Section 7, without
the prior written consent of the Company, would cause irreparable injury to the
Company or its subsidiary or affiliate, which could not sufficiently be remedied
by monetary damages; and, therefore, that the Company shall be entitled to
obtain such equitable relief as declaratory judgments; temporary, preliminary
and permanent injunctions, without the posting of any bond; and order of
specific performance to enforce those covenants or to prohibit any act or
omission that constitutes a breach thereof, in any judicial jurisdiction in
which Executive is attempting to breach such covenants, applying the local law
to such dispute. If a party must bring suit to enforce this Agreement or to
defend any such action, the prevailing party shall be entitled to recover its
attorneys’ fees and costs related thereto. If, in any judicial proceeding, the
provisions of subsection (a) or (b) above are deemed to exceed the time,
geographic or scope limitations permitted by applicable law, then such
provisions shall be reformed to the maximum time, geographic or scope
limitations, as the case may be, then permitted by such law. In the event that a
court refuses to enforce any of such separate covenants (or any part thereof),
then such unenforceable covenant (or such part) shall be eliminated from this
Agreement to the extent necessary to permit the remaining separate covenants (or
portions thereof) to be enforced. 

7



--------------------------------------------------------------------------------



 



  (g)   Extension of Non-Competition Period. If Executive is found to have
breached any promise made in this Section of this Agreement, the Non-Compete
Period specified above of this Agreement will be extended by the period of time
for which Executive was in breach.

     8. Withholding and Certain Tax Matters. Executive acknowledges and agrees
that any or all payments under this Agreement may be subject to reduction for
tax and other required withholdings.

  (a)   Interpretation of Agreement. To the full extent possible, the terms of
this Agreement shall be construed and administered so that no amount is
includable in Executive’s gross income under Code Sec. 409A, and those Sections
of the Agreement relating to timing of payments shall have an effective date of
January 1, 2005.     (b)   Payment Schedule. Notwithstanding any provision of
this Agreement, if the payment of any amount under this Agreement would cause an
amount to be included in Executive’s gross income under Section 409A of the
Internal Revenue Code because the timing of such payment is not delayed as
provided in Section 409A(a) (2) (B) of the Internal Revenue Code, then any such
payments that Executive would otherwise be entitled to during the first six
months following the date of Executive’s separation from service shall be
accumulated and paid on the date that is six months after the date of
Executive’s termination of employment (or if such payment date does not fall on
a business day of the Company, the next following business day of the Company),
or such earlier date upon which such amount can be paid without causing any
amount to be included in the Executive’s gross income under Section 409A of the
Internal Revenue Code.     (c)   Tax Gross-up Payment.         In the event that
any amount arising from this Agreement is includable in Executive’s gross income
for a taxable year of the Executive under Section 409A of the Internal Revenue
Code as the result of the terms of this Agreement and/or the administration of
those terms (“the Included Amount”), then the Company shall pay to the Executive
an amount equal to the 20% additional tax imposed under Section 409A on the
Included Amount, together with any underpayment penalties and interest (the
“Additional Tax”) resulting from the inclusion of the additional amount. The
Company also will pay the Executive an additional amount necessary to “gross up”
the Executive for additional income taxes on the Additional Tax payment, on the
earlier of (a) the thirtieth day following the date on which it is finally
determined by a court or administrative agency that the Included Amount was
includible in Executive’s gross income as the result of the application of
Section 409A(a)(1)(B) to the Included Amount; or (b) the last day of the
Executive’s next taxable year.         To receive a Gross-up Payment, Executive
must give the Company written notice of any determination by the Executive, or
any claim by any taxing authority, that

8



--------------------------------------------------------------------------------



 



      he owes Additional Tax as the result of the inclusion of the Included
Amount as soon as practicable but no later than ten (10) business days after the
Executive makes such determination or is informed of such claim, The notice
must, to the extent Executive has or may reasonably obtain such information,
apprise the Company of the amount of such Additional Tax and the date on which
it is required to be paid. If the Company gives the Executive written notice at
least thirty (30) days prior to the due date for payment of such Additional Tax,
or within ten (10) business days of having received the foregoing notice from
the Executive (whichever is later), that it disagrees with or wishes to contest
the inclusion of the Included Amount and/or the amount of the Additional Tax,
the Company and the Executive shall consult with each other and their respective
tax advisors regarding the amount and payment of any Additional Tax, and
Executive will take all reasonable steps requested by the Company to contest the
inclusion of the Included Amount and/or the amount of the Additional Tax
resulting from such inclusion, provided that in the event there is a contest
with any taxing authority regarding the inclusion and/or the amount of the
Additional Tax, the Company shall bear and pay directly all costs and expenses
(including additional interest, penalties and legal fees) incurred in connection
with any such contest, and shall indemnify and hold the Executive harmless, on
an after-tax basis, to the extent not otherwise paid hereunder, on the
Additional Tax (including any interest and penalties with respect thereto) and
the Company’s payment of the Executive’s costs and expenses hereunder.

     9. Governing Law. Any dispute concerning Executive’s employment or this
Agreement will be governed and construed exclusively in accordance with the laws
of Texas applicable to agreements made and performed entirely within such state,
without giving effect to any choice or conflicts of laws principles, with venue
of any dispute arising out of or related to this Agreement or the employment
relationship exclusively found in Harris County, Texas.
     10. Consultation with Legal Counsel; Entire Agreement. Executive
acknowledges and agrees that Executive has been provided a reasonable time to
review this Agreement with legal counsel and to consider the terms and
provisions of this Agreement. Both parties acknowledge and agree that they are
voluntarily entering into this Agreement, after consultation with their legal
counsel if so desired, and after full disclosure of all the facts and
circumstances surrounding the execution of this Agreement and its legal effect.
This Agreement (together with any stock option agreements pursuant to which
options were previously granted to Executive) contains the entire agreement
between Executive and the Company. Effective as of the Commencement Date, this
Agreement supersedes any and all prior agreements and understandings between
Executive and the Company regarding any and all aspects of his employment
relationship with the Company and any of its affiliates, whether written or
oral, including that certain Employment Agreement dated January 1, 2004.
     11. Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of and be enforceable by the successors and assigns of the
parties hereto.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first above written.

9



--------------------------------------------------------------------------------



 



            KEY ENERGY SHARED SERVICES, L.L.C.
      By:   /s/ WILLIAM AUSTIN              William Austin       
     President     

     
ACCEPTED AND AGREED:
   
 
   
      /s/ TOMMY PIPES
 
Tommy Pipes
   
Vice President, Business Development
   

10



--------------------------------------------------------------------------------



 



EXHIBIT A
Definition of Change of Control of Key Energy Services, Inc.
“Change of Control” shall mean:
     (1) a merger of Key Energy Services, Inc. (“the Company”) with another
entity, a consolidation involving the Company, or the sale of all or
substantially all of the assets of the Company to another entity if, in any such
case, the holders of equity securities of the Company immediately prior to such
transaction or event do not beneficially own immediately after such transaction
or event equity securities of the resulting entity entitled to 50% or more of
the votes then eligible to be case in the election of directors generally (or
comparable governing body) of the resulting entity in substantially the same
proportions that they owned the equity securities of the Company immediately
prior to such transaction or event;
     (2) the dissolution or liquidation of the Company;
     (3) when any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the Securities Exchange Act of 1934, acquires or gains
ownership or control (including, without limitation, power to vote) of more than
50% of the combined voting power of the outstanding securities of the Company;
or
     (4) as a result of or in connection with a contested election of directors,
the persons who were members of the Board immediately before such election shall
cease to constitute a majority of the Board for purposes of the preceding
sentence, (i) “resulting entity” in the context of a transaction or event that
is a merger, consolidation or sale of all or substantially all assets shall mean
the surviving entity (or acquiring entity in the case of an asset sale) unless
the surviving entity (or acquiring entity in the case of an asset sale) is a
subsidiary of another entity and the holders of common stock of the Company
receive capital stock of such other entity in such transaction or event, in
which even the resulting entity shall be such other entity, and (ii) subsequent
to the consummation of a merger or consolidation that does not constitute a
Change in Control, the term “Company” shall refer to the resulting entity and
the term “Board” shall refer to the board of directors (or comparable governing
body) of the resulting entity.

